Citation Nr: 0713896	
Decision Date: 05/11/07    Archive Date: 05/25/07

DOCKET NO.  04-04 925	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, 
the Commonwealth of Puerto Rico


THE ISSUES

1.  Entitlement to a rating in excess of 10 percent for 
orchialgia.

2.  Entitlement to a rating in excess of 10 percent for 
dyspepsia.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

N. McElwain, associate counsel


INTRODUCTION

The veteran had active service from January 1997 to May 1997 
and May 1998 to May 2001.

This matter came before the Board of Veterans' Appeals 
(Board) on appeal from a decision of April 2003 by the 
Department of Veterans Affairs (VA) San Juan, the 
Commonwealth of Puerto Rico, Regional Office (RO).

The issue of an increased rating for dyspepsia is addressed 
in the REMAND portion of the decision below and is REMANDED 
to the RO via the Appeals Management Center (AMC), in 
Washington, DC.


FINDING OF FACT

The veteran's orchialgia is not manifested by poor renal 
function or recurrent symptomatic infection requiring 
drainage/frequent hospitalization and /or continuous 
intensive management.  


CONCLUSION OF LAW

The criteria for a rating in excess of 10 percent for 
orchialgia have not been met.  38 U.S.C.A. §§ 1155, 5107 
(West 2002); 38 C.F.R. § 4.115a, 4.115b, Diagnostic Code 7525 
(2006).  


REASONS AND BASES FOR FINDING AND CONCLUSION

In March 2003, the agency of original jurisdiction (AOJ) sent 
a letter to the veteran providing the notice required by 
38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b).  Because an 
increased rating has been denied, any question as to the 
appropriate effective date is moot, and there can be no 
failure-to-notify prejudice to the veteran.  See 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  The 
VA has also done everything reasonably possible to assist the 
veteran with respect to his claim for benefits, such as 
obtaining medical records and providing a VA examination.  
Although the treatment records postdating dated 2003 were not 
requested, the veteran has not alleged that his condition has 
changed or that he has symptoms corresponding to a higher 
rating.  Consequently, there is no prejudice from the Board 
adjudicating this issue.  

The veteran's orchialgia is rated by analogy to Diagnostic 
Code (DC) 7525, which rates chronic epididymo-orchitis.  DC 
7525 states that symptoms are to be rated as a urinary tract 
infection (UTI) or tubercular infection.  In this case, the 
veteran should be rated under the UTI rating criteria because 
there is no evidence of a tubercular infection.  

A 30 percent rating is available under 38 C.F.R. § 4.115a for 
poor renal function or recurrent symptomatic infection 
requiring drainage/frequent hospitalization (greater than two 
times/year) and /or requiring continuous intensive 
management.  

A March 2002 VA examination record reports the veteran's 
history of chronic testicular pain.  The examiner diagnosed 
the veteran with chronic orchialgia.  December 2002 and 
January 2003 VA treatment records report complaints of 
testicular swelling, tenderness, and pain, and a finding of 
cysts in the epididymal area.  The records report that there 
were no other testicular masses or fluid collections, and 
there was symmetrical and bilateral intratesticular 
vascularity.  The veteran was assessed with testicular pain 
and "[rule out] epididymitis."  

Another VA examination was conducted in March 2003.  The 
records report the veteran's history of normal voiding, 
continence, and erection.  The veteran stated that he had not 
been hospitalized for UTI and there was no need for 
catheterization or drainage procedures.  The veteran was 
noted to have several small cysts in the right epididymis and 
one "tiny" cyst in the left epididymis.  He was assessed 
with bilateral orchialgia, secondary to cysts.  

A higher rating is not available.  The veteran has never 
alleged that he has renal trouble or that he requires 
drainage, hospitalization, or intensive management, and the 
record does not indicate that such conditions are met with 
respect to this condition.  The veteran's 10 percent rating 
was awarded based on a finding of functional loss due to 
pain; consequently, a rating in excess of 10 percent is not 
warranted.  


ORDER

A rating in excess of 10 percent for orchialgia is denied.  


REMAND

Further development is required on the claim for a rating in 
excess of 10 percent for dyspepsia.  The most recent 
treatment records are dated in 2003 and the most recent VA 
examination was conducted in March 2003.  In his June 2003 
Notice of Disagreement, the veteran stated that he had daily 
regurgitation, and in his January 2004 Substantive Appeal, 
the veteran stated that he loses feeling in his left arm.  
These statements are indicative of a worsening of symptoms; 
consequently, a contemporaneous and thorough VA examination 
is required to determine the current severity of the 
veteran's dyspepsia.  Littke v. Derwinski, 1 Vet. App. 90 
(1990).

1.  Request all treatment records dating 
from January 2003, forward.  

2.  Schedule the veteran for an 
examination to determine the current 
severity of his dyspepsia.  All testing 
deemed necessary by the examiner should 
be performed and the results reported in 
detail.  The claims folder should be made 
available to the examiner for review in 
conjunction with the examination, and the 
examiner should acknowledge such review 
in the examination report

3.  The RO should then review all 
additional evidence which is added to the 
claims file and determine whether the 
increased rating claim may now be 
granted.  The decision should be made on 
the merits of the claims.  If the benefit 
sought on appeal remains denied, the 
appellant and representative should be 
furnished a supplemental statement of the 
case and given the opportunity to respond 
thereto.

The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).



____________________________________________
J. E. DAY
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


